Title: To Thomas Jefferson from Thomas McKean, 10 January 1801
From: McKean, Thomas
To: Jefferson, Thomas



Dear Sir,
Lancaster, January 10th. 1801.

The important election has been so far favorable for the Republicans; you & Mr; Burr have 73 votes each, and the House of Representatives must, on the second Wednesday in the next month, chuse one of you two for President. As it appears from the explicit & honorable conduct of Mr; Burr there will be no competition on his part, it is reasonably to be expected that there can be no difficulty in the ballot. Interest, character, duty, love of country all conspire to insure this event; but I have been told that envy, malice, despair and a delight in doing mischief will prompt the Anglo-Federalists to set all other considerations at nought, and that it is intended to so manage as to keep the States equally divided, in order that Congress may in the form of a law appoint a President for us until a new election shall take place. This however seems very improbable, for it can scarcely be credited that the virtuous part of the Federalists will unite in so nefarious & dangerous a measure: Mr; Linn of New-Jersey, I have heard, and Mr; Bayard of Delaware, I am certain, have declared publicly, they will vote for Mr; Jefferson; the same has been reported of a majority of the members for Maryland.
But should it be possible that Gentlemen will act the desperate part that has been suggested by the partizans of anarchy & civil war, by what constitutional authority can the Congress assume the power of appointing any person President for the people of the Union, who has not been elected by the Electors, and in the place of two citizens who have been duly elected, and when both are in full health & capacity to act?  By the 2d. Article & 6th. paragraph of the 1st. sect. of the Constitution such a power is only given in four cases, removal of the President & Vice-President from office, their deaths, resignations or inability to discharge the duties of the office; neither of which has occurred on the present occasion, so that the case contemplated is a casus omissus, & within neither the letter nor spirit of the instrument, at least such a power in such a case is no where expressly delegated to them: but if the Congress can agree in such an Act, (law I will not call it) why not appoint one of the two candidates elect, or  why cannot a majority of the States in the House of Representatives make an election of one of them by ballot?
On the other hand it may be asked what is to be done, must we have an interregnum? I answer no. The people of the United States having fairly & duly chosen two Gentlemen for President & Vice-President, by an equal number of votes, the conclusion would seem to be, that they are content with either as President. It is the unbounden duty of the majority of the States in the House of Representatives to determine between them by ballot, under an implication that the two candidates may not agree [in] the matter themselves; but suppose there shall be an equal division of the States, what is then to be done? The answer is let the two candidates agree between themselves by an instrument in writing, executed under their respective hands & seals before two or more subscribing witnesses, acknowledged before the Senate, recorded in the office of the Secretary of State or elsewhere and published to the world, designating which of them shall act as President & which as Vice-President. Thus the constitutional choice of the people will be substantially carried into effect, and all good men will support the measure: The people of Pennsylvania will, I rest assured, do it at all events, and I pledge myself as their Governor & Commander in chief to support them. If bad men will dare traitorously to destroy or embarass our general Government & the Union of the States, I shall conceive it my duty to oppose them at every hazard of life & fortune; for I should deem it less inglorious to submit to foreign than domestic tyranny. I can readily conceive a case that might occur, wherein no remedy can be constitutionally applied, and an interregnum for a year must necessarily ensue; such are the imperfections of human institutions. The evil will no doubt be redressed by an amendment of the Constitution.
But avaunt all these gloomy apprehensions, for, sure I am, that the States represented in the larger House will give an unanimous vote for the Gentleman, whom the people intended for their future President, and for whom the general wish was & is unequivocal, tho’ not expressly declared in form, owing to a want of proper concert.
You will in a few weeks be wearied with applications and recommendations for office. How it may be in other States I know not, but in Pennsylvania & Delaware I do not hesitate to declare, that a great many officers are unworthy of their stations in any but particularly in a Republican government. I have already resisted several sollicitations for introductions to you, but importunity of friends has prevailed on me to name Stephen Sayre Esquire of the city of Philadia.  formerly a Sheriff of London, and William Irvine Esquire of Carlisle, an old General in our Revolutionary war, sometime a member of the old & also new Congress and now first Major General of our Militia, as Gentlemen worthy of your notice. Their wishes, I conjecture, are, the latter for supervisor of the excise, the former for a place in the customs: I think you must have seen and known them. I must beg your excuse for this liberty, it is one I am determined sparingly to take; but I have a son named Robert, who has had a liberal education tho’ brought up a merchant; he is now an Auctioneer for the city of Philadelphia, it was all I could do for him, and yet he merits a better office; if a vacancy should happen in the custom-house or any other department I think him qualified to fill, I shall beg your permission to interfere for him; he is the only person I am anxious about.
I sincerely pray for your health & happiness, and am with great attachment and regard, dear Sir, Your most obedient & devoted humble servant

Tho M:Kean Lancaster, January 27th. 1801.


P.S.
Knowing that the Chevalier de Yrujo intended soon to pass thro’ this place on a visit to the city of Washington, and considering the flagrant practices of some persons familiar in the Post-offices, I have detained the inclosed letter for this conveyance: The Chevalier has at length arrived here.
I have nothing material to add, unless that I have heard, several officers of the U.S., conscious of their violent & reproachful conduct respecting the late Election and fearful of the consequences, have held caucuses in different places to consult, whether it would be expedient to resign, or force a removal, and that finally they had determined on the latter. This is a repetition of the measure adopted on my being chosen Governor.
My principle in this particular was, to give a preference to a real Republican or Whig, having equal talents & integrity, and to a friend before an Enemy: it is at least imprudent to foster spies continually about oneself. In Pennsylvania this conduct has been so generally approved, that at our last general election the Republicans obtained a majority of thirty two in the House of Representatives out of seventy eight members, whereas they had but two the year preceding; and in the Senate out of seven new members they succeeded in six; and this notwithstanding three of the most influential of the displaced officers were candidates for the Congress, several for the State Senate and many for the House of Representatives: not a single person of them  succeeded, nor indeed had any chance. I am only sorry that I did not displace ten or eleven more, for it is not right [to] put a dagger into the hands of an Assassin.
The burning of the war-office last month and now the treasury have probably been accidental, but as these events were predicted in Philadelphia and subjects of conversation in July last, suspicions of design will be entertained by many. The circumstance is at any rate unfortunate for the present administration; it seems to me adviseable that vigilance & enquiry should take place.
With impatience do I wait the result of the eleventh of next month. I cannot conceive it possible, that the members of the House of Represent[atives] will risque the termination of all offices under the United States, whose tenure is during the pleasure of the President; and not at all probable that the Congress will hazard so bold a stroke as to usurp the power of mak[ing] a President for us, in the face of the constitution & against the choice & w[ill] of the people.
My next to you will, I trust, be in a different stile: in the mean[time] Adieu, dear Sir,
Your most obedient humble


Thos M:Kean

